[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                                                 U.S. COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                        ________________________    JANUARY 22, 2009
                                                    THOMAS K. KAHN
                              No. 08-14381               CLERK
                           Non-Argument Calendar
                         ________________________

                        D. C. Docket No. 05-00180-CR

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JAVIER MARTINEZ,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (January 22, 2009)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Donna Lee Elm, appointed counsel for Javier Martinez in this appeal of the
district court’s denial of Martinez’s sentence reduction, pursuant to 18 U.S.C.

§ 3582, has moved to withdraw from further representation and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record confirms that there are no

issues of arguable merit on appeal. Therefore, counsel’s motion to withdraw is

GRANTED, and the denial of Martinez’s 18 U.S.C. § 3582 sentence reduction is

AFFIRMED.




                                          2